Merton M. Minter, M. D.      opinion NO. ~-783
Chairman, Board of Regents
The Unlverslty of Texas      Re:~May the available University
Austin, Texas                    Fund be used at any of the
                                 branches of the University of
                                 Texas other than the constltu-
Dear Dr. Minter:                 tlonal branches.
        We   quote as follow3 from your recent letter:
        "Chapter 129, page 219, Acts 56th Leglsla-
    ture, 1959, Regular Session (codlfled as Art.
    2606~, Vernon's Civil Statutes), authorized and
    dlrected the Board of~Regent8 of The.University
    of Texas to establish a medical department or
    branch of The Unlverslty of Texas within Bexar
    County, to be known as the South Texas Medical
    School. The Act directs the Board of Regents
    to proceed with the necessary planning for the
    conduct and operation of a first class medical
    school. During this planning stage a question
    has arisen as to whether the South .TexasMedical
    School would be eligible to participate In the
    bond program authorized by Article VII, Section
    18 of the Constitution, Inasmuch as the.provi-
    slons of this section are limited to those inits
    specifically named.
         "We respectfully request your opinion on the
     following questions:
         "1. May the Available University Fund be
     used at any of the branches of The University
     of Texas other than the constitutional branches
     located by a vote of the people, namely, the Main
     Unlverslt> at Austin and the Medical Branch at
     Galveston?
Merton   M.   Minter, M. D., Page 2 (Wii-783)


        "2. Nay bond funds provided for In Sec-
    tion 18, Article VII of the Constitution of
    Texas be utilized at any branch or component
    part of the University of Texas not included
    In Section 18 but subsequently authorized by
    statute, or should such bond funds be limited
    exclusively to those institutions which are
    enumerated by name within the.conztltutlonal
    amendment of 1956?”
         Section 18 of Article VII of the Texas Constitution,
as amended in 1956, provides in part as follows:
        I3
         . . . for the purpose of constructing,
    equipping, or acquiring buildings or other per-
    manent Improvements for The University of Texas
    System, Including the Main University of Texas
    at Austin, The University of Texas Medical Branch
    at Galveaton,~The Unlveraity of Texas Southweat-
    ern Medical School at Dallas, The University of
    Texas Dental Branch at Houston, Texas Western cool-
    ‘legeof The University of Texas at El Paso, The
    University of Texas M. D. Anderson Hospital and
    Tmor Institute at Houston, The University of Texas
    ;
    Texas School of Public Health, McDonald Observatorgl
    at Mount Locke, an&the Marine Science Institute at
    Port Aransas,.the Board of Regents of The University
    of Texas is hereby authorized to Issue negotiable
    bonds and notes not to exceed a total amount of two-
    thirds (2/3) of twenty per cent (2%) of the value
    cf the Permanent University Fund exclusive of real
    estate at the time of any issuance thereof; pro-
    vided, however, no building 01‘other permanent lm-
    provement shall be acquired or constructed hereunder
    for use by any institution of The University of
    Texas System, except at and for the use of the gen-
    eral academic Institutions of said System, namely,
    the Main University and Texas Western College, with-
    out the prior approval of the Legislature or of such
    agency as may be authorized by the Legislature to
    grant such approval. Any bonds or notes issued here-
    under shall be payable solely out of the Income from
    the Permanent University Fund. Bonds or note8 so
    lszued shall mature serially or otherwise not more
    than thirty (30) years from their respective dates.
Merton M. Minter, K. D., page 3 (hW-783)


         ”
          . . . The University of Texas System, and
     all of the Institutions constltutInK such system
     as hereinabove enumerated, shall not, after the
     effective date of this Amendment, receive any
     General Revenue funds for the acqulrlng or con-
     structing of bulldInGs or other permanent im-
     provements, except In case of fire, flood,
     storm,,or earthquake occurring at any such ln-
     stltutlon, In wh!ch case an approprlatlon in an
     amount sufflclent to replace the uninsured loss
     so incurred may be made "3;'
                                the Legislature out
     of General Revenue funds. (Emphas!.sours).
         When the lnn~ua&c of a :onstItutIonsl provlslon has
a clear and definite meaning, this mcanlnC is to be accepted
without resorting to extrIns!c evidence. 9 Tex. Jur. 538,
Constitutional Law, Sec. 26.
         Patently, the subject amendment authorizes the Is-
suance of bonds and notes for the purpose of constructing,
equipping or acqulrlnp;buildings or other permanent Improve-
ments for certain -chools, such bonds And notes to be pay-
able out of and secured by income from the Permanent Unlver-
sity Fund. Income from the investment of the Permanent Unl-
veralty Fund Is known and deslSnated as the Available Unl-
verslty Funa:. Attorney General's Opinion V-818 (1949).
        'Or+?of the categories of schools deslenated by the
amendment as beIn elI,gIblefor the above mentioned benefits
is the "University of Texas System". Prior to the amendment
of-1956, this section referred to the "University of Texas'
Instead of the %:verslty of Texas System". Any doubt
about whether this chanSe meant to extend these bentifitsto
schools other than the Xa'.nUniversity at.Kustln and the Kedl-
cal Branch at Galveston Is erased by the amendment's express
enumeration of eight Institutions ,In addit!on to the Naln
University at Austin and the Ncdlcal Eranch at Galveston.
         To,the extent indicated above the Available Unlver-
slty Fund may now be used by:schools other than the IQin
University ateAustin and the EiedlcalBranch at Galveston,
Attorney General's Opinion v-818 (19);9)to the contrary not-
withstanding. This op!.nIonIs accordingly to such extent
overruled.
        Since the amendment has noth!~n:to do with the use
Nerton N. Hinter, M..D., pace 4 (WW-783)


of the Available'University Fund for purposes of support
and maintenance, there Is no reason to question the val-
idity of Attorney General's Opinion v-818 (1949) insofar
as It holds'that the Available University Fund may not be
used for the support'and maintenance of any Institutions
except the three "constltutlonal branches" of the Unlver-
slty of Texas, namely, the Ma!.nUniversity at Austin, +hp
Medical Branch at Galvcst~n and the Agricultural and Mech-
anical College at Bryan.
         The language nf the second paragraph of the amcnd-
inent,as quoted at the outset of this oplnlon, suffices to
settle the auc.qt'onnf whcthcr the named rcb~ls are the
dnlv Institutions which are part of the lJnlvcrsity of Texas
System for Purposes of this amendment when It provides:

         II
              . The UnLvcrsity of Texas System, and
                  .   .

     all of the lnstItut!ons constltu;lng such System
     as herelnabovc enuxcratcd,.; . .
         The amendncnt Itself thus declares that the In-
stitutions enumerated therein constitute all of the Util-
verslty of Texas System" within the inter&&t   of the
amendment. Therefore, the bonds provided for InSectIon
18, Article VII of the Texas Const!~tutlon,cannot be utl-
llzed at.any branch 01,pa;.:of the University of Texas
which Is not nraed In the amendment.
         Hence, yaw first question 13 answered In the af-
fIrma,tlve,as qualiflcd above, and the first part of y~our
second In i%c ney;atIve.
         In so ruling, WC are not unmindful of the lmport-
ante of the Swth Texas kiedlcalSchool. It Is a cardinal
principle !.::
             our State's Jurisprudence that constltutloncl
provlslons may not be "bent to meet beneflcient purposes,
however noble the deslcn may be”.  9 Tex. Jur. 427, Coxxti-
tutional LRU, Sec. 10. Th!? Dcpnrtmcnt ls not authorized
to write a IXW provIsIr?ninto the fundamental law. Tlx
               :s to L-cEl-?'cctcd,
change, If i:r;y                  must bc nzdc:by the
people thrt:l@ an :lI>icnd;:icnt
                            to the TCX;IRConotitut:o,n.
Merton M. Minter, M. I).,oage 5 (W-783)


General Revenue Fund for acqulrlng or constructing of
buildings or other permanent lmprgvements at the South
Texas Medical School.
                      SUMMARY
      The Available University Fund may be pledged
      to secure and used to pay interest and prln-
      cipal on bonds and notes issued to obtain per-
      manent,Improvements at certain branches of the
      University of Texas In addlt:on to the Main Unl-
      versity at Austin and the Unlverslty of Texas
      Medical Branch~at Galveston. However, the bond
      funds provided for In Section 18, Article VII
      of the Constitution of Texas, as amended In
      1956, may not be utilized at any branch or com-
      ponent part of the University of Texas System
      which is not specifically named In the amendment
      of 1956.
                       Yours.very truly;
                      WILL w1LS.01:
                      Attorney General of Texas



                      By &iiasw .
                         Assistant
HGB:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Grundy Willlams
Bob Eric Shannon
C. Dean Davis
John Reeves
REVIEWED FOR THE ATTORNEY GENERAL
BY Leonard Passmore